COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


RENE ARROYO,

                            Appellant,

v.

TEXAS WORKFORCE COMMISSION,
AND ITS TECHNOLOGIES %
LOGISTICS, % TALX UCM SERVICES,
INC.--UC EXPRESS,

                            Appellees.


 §
 

§

 

§

 

§

 

§

 

 § 


No. 08-11-00059-CV

Appeal from the

346th District Court

of El Paso County, Texas

(TC# 2010-569)

MEMORANDUM OPINION

	This matter is before the Court on a motion to dismiss for lack of jurisdiction.  We conclude
that a request for findings of fact and conclusions of law does not extend the time for filing a notice
of appeal from a judgment affirming the Texas Workforce Commission's denial of unemployment
benefits.  As a result of this holding, the notice of appeal in this case was untimely.  We therefore
dismiss the appeal for lack of jurisdiction.
BACKGROUND
	Rene Arroyo filed a claim for unemployment benefits upon being terminated from his
employment.  The Texas Workforce Commission denied the claim, and Arroyo filed a petition for
judicial review.  After conducting an evidentiary hearing, the district court determined that the
Commission's decision was supported by substantial evidence.  The court signed a final judgment
affirming the Commission's decision on November 9, 2010.  Arroyo filed a request for findings of
fact and conclusions of law on November 23, 2010.  The district court did not enter any findings of
fact or conclusions of law.  On February 7, 2011, Arroyo filed a notice of appeal.
DISCUSSION
	A notice of appeal is generally due within thirty days after a final judgment is signed, unless
any post-judgment motions are filed to extend the deadline.  See Tex. R. App. P. 26.1(a).  A timely
request for findings of fact and conclusions of law will extend the deadline to ninety days from the
signing of the judgment, if findings and conclusions "could properly be considered by the appellate
court."  Tex. R. App. P. 26.1(a)(4).
	To determine whether findings and conclusions could properly be considered by an appellate
court, it is necessary to determine the nature of the trial court's decision.  The Texas Supreme Court
has stated that findings and conclusions could properly be considered on appeal from "any judgment
based in any part on an evidentiary hearing."  IKB Indus. (Nigeria) Ltd. v. Pro-Line Corp., 938
S.W.2d 440, 443 (Tex. 1997).  On the other hand, "[a] request for findings of fact and conclusions
of law does not extend the time for perfecting appeal of a judgment rendered as a matter of law,
where findings and conclusions can have no purpose and should not be requested, made, or
considered on appeal."  Id.
	The "substantial evidence de novo" standard applies to a district court's review of the
Commission's decision regarding unemployment benefits.  See Tex. Lab. Code Ann. § 212.202(a)
(West 2006); Mercer v. Ross, 701 S.W.2d 830, 831 (Tex. 1986); Uranga v. Tex. Workforce Comm'n,
319 S.W.3d 787, 789 (Tex. App. - El Paso 2010, no pet.).  Under this standard, the court must
determine whether there is substantial evidence to support the Commission's decision, but in making
this determination, the court considers the evidence presented at the trial de novo rather than the
record created by the Commission.  Mercer, 701 S.W.2d at 831; see also Uranga, 319 S.W.3d at 789
("[T]he issue is whether the evidence introduced before the trial court shows facts in existence at the
time of [the Commission's] decision that reasonably support the decision.").  The Commission's
decision carries a presumption of validity, and the reviewing court may not set the decision aside
merely because the court would have reached a different conclusion.  The decision may be set aside
only if it was made without regard to the law or the facts and was therefore unreasonable, arbitrary,
or capricious.  Mercer, 701 S.W.2d at 831; Uranga, 319 S.W.3d at 789.  "Whether [the
Commission's] decision is supported by substantial evidence is strictly a question of law."  Uranga,
319 S.W.3d at 789.
	As mentioned above, the Texas Supreme Court has indicated that a request for findings and
conclusions would extend the appellate timetable from "any judgment based in any part on an
evidentiary hearing."  IKB Indus., 938 S.W.2d at 443.  But such a request would not extend the
timetable from "a judgment rendered as a matter of law, where findings and conclusions can have
no purpose and should not be requested, made, or considered on appeal."  Id.  At first blush, this case
seems to fall within both categories, because the district court's final judgment was based in part on
the evidence presented at the hearing, but it was also rendered as a matter of law.
	The parties have not cited, and we have not found, any authority addressing whether a request
for findings of fact and conclusions of law extends the timetable for an appeal from a judgment
upholding the Commission's denial of unemployment benefits.  However, other appellate courts
have held that it is inappropriate for a trial court to make factual findings and legal conclusions on
review of the Commission's decision.  See Madisonville Consol. Indep. Sch. Dist. v. Tex. Emp't
Comm'n, 821 S.W.2d 310, 314 (Tex. App. - Corpus Christi 1991, writ denied); Tex. Emp't Comm'n
v. Lewis, 777 S.W.2d 817, 822 (Tex. App. - Fort Worth 1989, no writ); see also Meisner v. Tex.
Workforce Comm'n, No. 05-98-01410-CV, 2000 WL 1751098, at *5 (Tex. App. - Dallas Nov. 29,
2000, pet. denied) (not designated for publication); cf. Dallas Cnty. Civil Serv. Comm'n v. Warren,
988 S.W.2d 864, 870 (Tex. App. - San Antonio 1999, no pet.) (holding that the district court erred
in submitting the substantial evidence issue to the jury).  As one court has explained, "Review under
the substantial evidence rule makes findings of fact unnecessary because there are no 'facts' to be
found by the court."  Heard v. Incalcaterra, 702 S.W.2d 272, 276 (Tex. App. - Houston [1st Dist.]
1985, writ ref'd n.r.e.) (reviewing decision of civil service commission under substantial evidence
de novo standard).   It is for the Commission to resolve factual conflicts and ambiguities.  See id. 
The reviewing court may not substitute its judgment for that of the Commission on controverted fact
issues.  See id.  "The sole issue for the district court is not whether the [Commission] came to a
proper fact conclusion, but whether it acted arbitrarily and without regard to the facts."  Id. 
	Arroyo argues that the standard of review should not determine whether a request for findings
and conclusions extends the appellate timetable.  The Texas Supreme Court has indicated that an
appellate court's standard of review is not dispositive.  See IKB Indus., 938 S.W.2d at 443.  If it
were, a request following dismissal for discovery abuse, as in IKB Industries, would not extend the
timetable even though the supreme court has "encouraged trial courts to make these findings, and
they can be considered on appeal."  Id.  In this case, the district court's standard of review
determined the nature of its ruling.  Moreover, we are not aware of any authority indicating that a
district court's factual findings should be considered in an appeal from a judgment upholding the
Commission's decision.
	Arroyo also suggests that abuse of discretion, rather than substantial evidence de novo, is the
applicable standard of review because he is challenging the Commission's interpretation of a statute
that purportedly gave him the right to use self-defense against a co-employee's assault.  The
interpretation of a statute is an issue of law for which factual findings would be inappropriate.  See
Tex. Dep't of Transp. v. Needham, 82 S.W.3d 314, 318 (Tex. 2002).
	The district court's judgment was rendered as a matter of law, such that findings and
conclusions would have no purpose and could not be considered on appeal.  See IKB Indus., 938
S.W.2d at 443.  Accordingly, Arroyo's request for findings and conclusions did not extend the
deadline for filing the notice of appeal.
	We lack jurisdiction over an appeal if the notice of appeal was not timely.  Salas v. State
Farm Mut. Auto. Ins. Co., 226 S.W.3d 692, 695 (Tex. App. - El Paso 2007, no pet.).  Because
Arroyo's request for findings of fact and conclusions of law did not extend the appellate timetable,
his notice of appeal was due within thirty days after November 9, 2010--the date the trial court
signed the final judgment.  Since he did not file his notice of appeal until February 7, 2011, the
notice was untimely.  Therefore, the Commission's motion to dismiss for lack of jurisdiction is
granted.  The Commission's motion for extension of time to file its brief is denied as moot.

						GUADALUPE RIVERA, Justice
June 15, 2011

Before Chew, C.J., McClure, and Rivera, JJ.